Citation Nr: 0843502	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left wrist disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1982 to October 1982 
and from February 2003 to February 2004.  In between these 
periods of active duty the veteran also had inactive service 
with Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
San Juan, Puerto Rico, which denied the above claim.

In September 2006, the veteran testified at a personal 
hearing over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDING OF FACT

A left wrist disorder has not been shown to have been 
incurred in or aggravated by service, or within any 
applicable presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a 
claimant at the time that he or she files a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2003, June 2003, December 2004, 
March 2005, May 2005, July 2005, December 2005, April 2006, 
and July 2008, the veteran was notified of the evidence not 
of record that was necessary to substantiate his claim.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice in the July 2008 letter.  
Nevertheless, in light of the Board's denial of the veteran's 
claim for service connection, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA, and private medical treatment records have been 
obtained.  He has been provided a VA medical examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2008).  
Inactive duty for training includes duty other than full-time 
duty prescribed for Reserves by the Secretary concerned and 
special additional duties authorized for Reserves by an 
authority designated by the Secretary concerned and performed 
by the Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2008).  Active military, naval, or air 
service includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  It is noted that certain presumptions, such as 
the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Appellant. Appellant. 181 (1992); Wilson v. 
Derwinski, 2 Appellant. Appellant. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Appellant. Appellant. 164 (1991); Gilbert v. 
Derwinski, 1 Appellant. Appellant. 49 (1990).  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

Left wrist disorder

During the veteran's September 2006 RO hearing, he reported 
that during his later period of active service, while 
stationed in Fort Dix, New Jersey, in preparation for 
deployment to Cuba, he had injured his left wrist while 
engaging in self-defense training.  He described that he 
twisted his hand and experienced severe pain, but did not go 
to sick call for fear of not being able to continue on his 
mission to Cuba.  He indicated that he wrapped his left wrist 
and learned to endure the pain.  He added that subsequent to 
his discharge from service, he sought treatment of his 
symptomatic left wrist, at which time it was determined that 
there was evidence of an old fracture of the left wrist.

A review of the veteran's available service medical records 
reveals no evidence of reports of symptoms associated with a 
left wrist injury during either of his periods of active 
service or National Guard duty.

Periodic reports of medical examination dated in March 1981, 
December 1985, June 1991, November 1995, and January 2004, 
all show that upon clinical evaluation, the veteran's upper 
extremities were normal.  In reports of medical history dated 
in March 1981, June 1991, November 1995, and December 2000, 
the veteran consistently indicated that he had never had 
broken bones; arthritis, rheumatism, or bursitis; or bone, 
joint, or other deformity.

Subsequent to service, a private radiology report from D. F. 
G., M.D., dated in March 2004, shows that evaluation of the 
left wrist revealed a tiny osseous density adjacent to the 
distal ulna, which may have represented an accessory osicle.  
However, an avulsion fracture could not be conclusively 
excluded.  A small bone island was suggested at the distal 
radius.  Further evaluation was indicated. 

VA outpatient treatment records dated from May 2004 to August 
2005 show intermittent treatment for reported left wrist 
pain.  An X-ray report dated in October 2004, shows an 
impression of an unfused fracture of the left styloid process 
of the ulna; pseudocyst formation both triquetrum; and lack 
of flexion of the fifth left proximal interphalangeal joint 
in the clenched fist view.  A magnetic imaging resonance 
(MRI) study dated in January 2005 shows an impression of a 
deformed lunate with an area suggestive of avascular 
necrosis; a disruption of the scapholunate ligament with 
associated volar intercalated segmental instability; and 
degenerative cystic changes involving the triquetrum.

A VA general medical examination report dated in January 2005 
shows that the veteran reported sustaining a left wrist 
trauma while training in Cuba.  He described pain, locking 
episodes, lack of endurance, and weakness.  He indicated a 10 
year occupational history as an air conditioning technician 
and a five year history as a bus driver.  The diagnosis was 
unfused fracture of the static process of the left ulna; 
avascular necrosis of the left wrist lunate bone; left wrist 
scapholunate ligament disruption with associated instability; 
and degenerative cystic changes involving the triquetrum.

A VA hand, thumb, and fingers examination report dated in 
February 2006, shows that the veteran reported injuring his 
left wrist during service in 2003.  He provided a history as 
set forth above.  The diagnosis was left wrist and fifth 
fracture of ulnar bone; residual necrosis of lunate bone; and 
scapholunate ligament disruption in the left hand.  Upon 
review of the veteran's claims file, and following 
examination of the veteran, the examiner indicated that 
despite the veteran's reported injury, there was no evidence 
of left hand trauma during service.  The examiner concluded 
that the above medical diagnosis was less likely than not 
related to his period of active service.

A private medical record from J. R. C., M.D., dated in August 
2006, shows that the veteran had a fracture of the styloid of 
the left ulna with a fibrous union; and post traumatic 
tendonitis of the left carpi-ulnaris flexor.

A memorandum from a VA medical center dated in November 2006 
shows that the veteran failed to report for a scheduled VA 
joints examination.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of an inservice incurrence of a 
left wrist injury.  Additionally, there is no competent 
medical evidence of record providing a nexus between the 
veteran's current left wrist disorder and his periods of 
active service.

The veteran's service medical records are entirely negative 
of any reports of or treatment for symptoms associated with a 
left wrist disorder.  His periodic reports of medical 
examinations are highly probative as they were generated with 
the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
may be proffered in an attempt to secure VA compensation 
benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The veteran's 
available service medical records are entirely negative for 
any symptoms associated with a left wrist disorder and weigh 
heavily against the claim.  The weight of the service medical 
records is greater than subsequent outpatient treatment 
records based on a history as provided by the veteran.

Similarly, the evidence does not show that the veteran was 
diagnosed with a arthritis of the left wrist within one year 
following his separation from active service.  As such, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board finds probative the February 2006 opinion of the VA 
examiner which concluded that the above medical diagnosis was 
less likely than not related to his period of active service.  
This opinion is considered probative as it was definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, it 
is found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

For the Board to conclude that the veteran's left wrist 
disorder was incurred as a result of his period of active 
service, would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the statements and testimony of the 
veteran in support of his claim that he has a left wrist 
disorder as a result of service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left wrist disorder.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a left wrist disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


